934 F.2d 320Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kirk Scott ROBERTS, Plaintiff-Appellant,v.Ronald THOMAS (Transportation), David Langley(Transportation), Preston Randall (Transportation), Kevin D.Glee (Transportation), H. John Brown, Warden, MCI, ElmanusHerndon, Commissioner of Corrections, State of Maryland,Defendants-Appellees.
No. 91-6516.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 29, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-88-3646-JH)
Kirk Scott Roberts, appellant pro se.
John Joseph Curran, Jr., Attorney General of Maryland, Glenn William Bell, Office of the Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Kirk Scott Roberts appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Roberts v. Thomas, CA-88-3646-JH (D.Md. Jan. 3, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.